Conviction is for robbery, punishment being five years in the penitentiary.
The victim of the robbery was Webb Holman. He was intoxicated to the point that he knew nothing about what occurred, but officers testified that they saw appellant beating Holman and saw appellant take money from Holman's pocket. The evidence seems sufficient.
It appears that Hon. Thos. B. Ridgell's name by mistake appears on the transcript as appellant's attorney. By affidavit said attorney calls attention to the mistake, and his name is ordered stricken from the record at his request.
The judgment is affirmed.
Affirmed. *Page 256 
                    ON MOTION FOR REHEARING.